698 S.E.2d 400 (2010)
Anthony McNEISHE, Plaintiff-Petitioner
v.
BIG SARGE BAIL BONDS, AND ASSOCIATES, INC.; Manley Yates, John Doe, et als, Defendants.
No. 25P10.
Supreme Court of North Carolina.
June 16, 2010.
Anthony McNeishe, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for Big Sarge Bail Bonds & Associates, Inc.

ORDER
Upon consideration of the petition filed by Plaintiff on the 8th of January 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*401 "Dismissed by order of the Court in conference, this the 16th of June 2010."